*78OPINION
By THE COURT:
This is a law appeal from a judgment of the common pleas court rendered in favor of the defendant upon instructions from the court at the close of the plaintiff’s case.
The action was instituted in the Court of Common Pleas for Montgomery County, seeking to recover damages for injuries alleged to have been sustained by the plaintiff when she fell while alighting from one of the defendant’s trolley busses.
The question presented is whether there was any evidence in a substantial form from which a reasonable mind could draw a logical conclusion that the defendant was negligent in any respect, which could have been a proximate cause of the plaintiff’s injuries.
We have examined the entire bill of exceptions and find no evidence therein from which such an inference could be drawn. Negligence is never presumed, and the mere fact that an injury has been sustained does not give rise to a presumption or inference of negligence. Root v. The O’Brien Milling Co., 70 Abs 269, 128 N. E. (2d) 148. In order that any negligence might be established in this case it is necessary to base an inference upon an inference, which may not be done. Sobolovitz v. Lubric Oil Co., 107 Oh St 206; Hurt v. Rogers Transportation & Ford Motor Co., 66 Abs 106.
Finding no error in the record, the judgment will be affirmed.
MILLER, PJ, HORNBECK and COLLIER, JJ, concur.